DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the originally filed application submitted on 9/9/2019.  Claims 16-27 are pending in the case. Claims 16, 22, and 23 are independent claims.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 9/9/2019 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609. They have been placed in the application file, and the information referred to therein has been considered as to the merits.

Drawing Objections
The following changes to the drawings have been approved by the Examiner and agreed upon by applicant in an interview conducted on 3/9/2021: 
a. Fig. 2 vertical block “VERIFICTION F/DATA #N+1”, block 13 “ARITHMETIC PROCESS VERIVICATION F/N+1” and block “VERIFICTAION F/DATA#N+1” are misspelled and corrected to “VERIFICATION”.
b. Fig. 5 block “CPU/TRANSMITTION PROCESS” is misspelled and corrected to “TRANSMISSION”.
c. Fig. 8 vertical block “VERIFICTION  F/DATA #N+1” and block “VERIFICTAION F/DATA#N+1” are misspelled and corrected to “VERIFICATION”.

e. Fig. 10 block “CPU/TRANSMITTION PROCESS” is misspelled and corrected to “TRANSMISSION”, block S302 “TRABSMIT” is misspelled and corrected to “TRANSMIT”.
f. Fig. 11 block S614 “VEIFICATION” is misspelled and corrected to “VERIFICATION”.
g. Fig. 16 block S903 “VERIFICTAION” is misspelled and corrected to “VERIFICATION”, block S916 “TRANMIT” is misspelled and corrected to “TRANSMIT”.
h. Fig. 18 block S1003 “VERIFICTAION REQUST” is misspelled and corrected to “VERIFICATION REQUEST”.
i. Fig. 22 block 14 “COMMUNICTAION” is misspelled and corrected to “COMMUNICATION”.
j. Fig. 26 blocks S1403 and S1408 “ARITHEMTIC” are misspelled and corrected to “ARITHMETIC”, block S1405 “OEPRATION” is misspelled and corrected to “OPERATION”, block S1406 “VERIFIDCATION” is misspelled and corrected to “VERIFICATION”.
k. Fig. 30 blocks S1703, S1708, S1713 “VERIFICASTION” are misspelled and corrected to “VERIFICATION”, block S1715 “ARITHEMTIC” is misspelled and corrected to “ARITHMETIC”.




In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.

Information On How To Effect Drawing Changes


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing 

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative Jeremy Mereness (USPTO Reg. No. 63,422) on March 9, 2021.
The application has been amended as follows:

Please replace the Title with the following: --Information Processing With Failure Detection, Apparatus And Method—

Please amend claim 27:

27. (Currently Amended)  The information processing apparatus according to claim [[18]] 17, wherein said third processor is configured to request said first processor to apply the additional information, via 11Docket No. 8048-1591 said second processor, on condition that the third process for the first information with the additional information applied is ended.

Allowable Subject Matter
	Claims 16-27 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for the indication of allowable subject matter:

As to independent Claims 16, 22, and 23, each claim contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

16.  An information processing apparatus comprising: 
a first processor configured to perform a first process on sensor information, which is obtained from a sensor, thereby to generate first information; 
a second processor configured to perform a second process, which is different from the first process, on the first information, thereby to generate second information; and 

said first processor is configured to apply additional information to first information on which the third process is to be performed on the third processor, out of the first information, 
said second processor is configured to perform the second process on the first information with the additional information applied, thereby to generate the second information, and is configured to perform a process corresponding to a part of the second process, on the first information with the additional information applied, thereby to generate fourth information, and 
said third processor is configured to perform the process corresponding to the part of the second process, as the third process, on the first information with the additional information applied, thereby to generate the third information, and is configured to obtain the fourth information in addition to the second information and to output the second information, the fourth information, and the third information.

22.  An information processing method in an information processing apparatus including a first processor, a second processor, and a third processor, said information processing method comprising: 
a process, by the first processor, of performing a first process on sensor information, which is obtained from a sensor, thereby to generate first information; 

a process, by the third processor, of performing a third process corresponding to at least a part of the second process, on the first information, thereby to generate third information; and 
a process, by the third processor, of obtaining the second information and of outputting the second information and the third information, wherein 
the first processor is configured to apply additional information to first information on which the third process is to be performed on the third processor, out of the first information,
the second processor is configured to perform the second process on the first information with the additional information applied, thereby to generate the second information, and is configured to perform a process corresponding to a part of the second process, on the first information with the additional information applied, thereby to generate fourth information, and 
the third processor is configured to perform the process corresponding to the part of the second process, as the third process, on the first information with the additional information applied, thereby to generate the third information, and is configured to obtain the fourth information in addition to the second information and to output the second information, the fourth information, and the third information.

23.  An information processing apparatus comprising: 

a second processor; 
a third processor; 
a first signal path for signal transmission via said first processor, said second processor, and said third processor; and 
a second signal path for signal transmission not via said second processor but via said first processor and said third processor, wherein 
said third processor (i) is configured to obtain a signal processed by said second processor through said first signal path, and (ii) is configured to obtain a signal processed by said first processor through said second signal path and to simulate at least a part of a process on said second processor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Iturbe et al. (U.S. Patent Publication No. US 2018/0129573 A1) teaches at least three processing circuits to perform redundant processing of a common thread of program instructions. Error detection circuitry is provided comprising a number of comparators for detecting a mismatch between signals on corresponding signal nodes in the processing circuits. The error detection circuitry generates an unresolvable error signal indicating that a detected area is unresolvable by the recovery process when, during the recovery process, a mismatch is detected by one of the proper subset of the comparators.

Romuald Girardey et al. (Non-Patent Literature “Dynamic Reconfigureable Mixed-Signal Architecture For Safety Critical Applications”) teaches use of diverse redundancy with digital and analog channels, to detect random hardware failures as well as systematic failures. By exploiting the ability of dynamic and partial hardware reconfiguration of FPGA and FPAA and by using the appropriate failure recovery scenario, the system availability can also be increased. Furthermore, the architecture offers the possibility to combine high accuracy with short response time.
Cutts, Jr. et al. (U.S. Patent No. 5,890,003) teaches a computer system in a fault-tolerant configuration employs three identical CPUs executing the same instruction stream, with two identical, self-checking memory modules storing duplicates of the same data. The three CPUs are loosely synchronized, as by detecting events such as memory references and stalling any CPU ahead of others until all execute the function simultaneously; interrupts can be synchronized by ensuring that all three CPUs implement the interrupt at the same point in their instruction stream. Memory references via the separate CPU-to-memory busses are voted at the three separate ports of each of the memory modules. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.C./
Examiner, Art Unit 2114

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114